Citation Nr: 1709386	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent disabling for the Veteran's service-connected major depressive disorder prior to May 1, 2002, and in excess of 50 percent disabling through March 12, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 13, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1980 to May 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2011 rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In pertinent part, the October 2009 decision awarded service connection for psychiatric disability, effective from May 1986.  After the Veteran disagreed with the evaluation assigned for the disability, the August 2011 rating action assigned a 50 percent evaluation prior to March 2008, and a 70 percent rating after that date.  The August 2011 rating action also awarded TDIU benefits effective from March 2008.  

In a July 2015 decision, the Board granted a 70 percent evaluation effective from May 1986, continued the 50 percent evaluation from May 1, 2002 through March 12, 2008, and denied entitlement to a TDIU prior to March 13, 2008.  The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2016, the Court issued a Joint Motion for Remand (JMR) that vacated the Board's July 2015 decision in-part, not wishing to disturb the Board's grant of an initial increased rating from 50 to 70 percent disabling prior to May 1, 2002, and remanded the remaining issues for further proceedings.

In October 2016, following the Board's grant of the Veteran's request for a 90-day extension, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  For the periods from May 1986 to March 1993, and from May 1993 to April 2002, the Veteran's service connected psychiatric disorder was not manifested by total occupational and social impairment.

2.  The Veteran was hospitalized from April 5 1993 to April 30, 1993 (a period in excess of 21 days) due to his service connected psychiatric disability.  

3.  Resolving all reasonable doubt in the Veteran's favor, for the period from April 2002 to March 2008, the Veteran's service connected psychiatric disability was productive of pronounced impairment of the ability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  For the periods from May 1986 to April 4, 1993, and from May 1993 to April 2002, the criteria for a rating higher than 70 percent for the Veteran's psychiatric disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-
4 .14, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the period of April 5, 1993 to April 30, 1993, the criteria for entitlement to a temporary total rating due to a hospitalization over 21 days for a service-connected condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2016).

3.  From May 1, 2002 through March 12, 2008, the criteria for a 70 percent rating, but no higher, is warranted for the Veteran's psychiatric disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection and the award of a TDIU rating.  Once the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  The nature of this claim, the appropriate rating for a period of time in the past, renders a current examination of present disability unnecessary.  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes that the schedular criteria for psychiatric disorders was amended during the appeal period, effective February 3, 1988, and November 7, 1996.  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria and, should an increased rating be warranted under a revised criteria, that award may not be made effective before the effective date of the change.  

As in effect prior to February 3, 1988, the schedular criteria for psychoneurotic disorders provided for a 50 percent rating when the ability to establish and maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9405 (prior to February 3, 1988).  

The schedular criteria for psychotic disorders provided for a 100 percent evaluation for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  A 70 percent rating is assigned with lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and a 50 percent rating with considerable impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Psychotic Disorders, (prior to February 3, 1988).  

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders were revised.  38 C.F.R. § 4.132, DC 9207 (major depression with psychotic features), DC 9209 (major depression with melancholia), and DC 9405 (dysthymic disorder; adjustment disorder with depressed mood; major depression without melancholia); 53 Fed. Reg. 1441 (Jan. 19, 1988).  

Under the General Rating Formula for Psychotic Disorders (DC 9207and 9209), a 50 percent was warranted for considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for lesser symptomatology (than 100 percent) such as to produce severe impairment of social and industrial adaptability.  And a 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  

Under the General Rating Formula for Psychoneurotic Disorders (DC 9405), a 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132.  

The General Rating Formula for Psychoneurotic Disorder as in effect prior to November 7, 1996 provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Note (1) (1995).  

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  Hood v. Brown, 4 Vet. App. 301 (1993).  "Considerable" was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term "considerable."  38 U.S.C.A. § 7104(c) (West 2014).  

Effective November 7, 1996, amendments were again made to the criteria for rating psychiatric disorders.  Under this criteria, the General Rating Formula for Mental Disorders provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Facts and Analysis

For the period from May 8, 1986 through April 30, 2002, the Veteran's disability has been rated at 70 percent, and thereafter through March 13, 2008, it has been evaluated at 50 percent disabling.  After a review of the evidence of record, the Board finds that the Veteran is entitled to an increased rating of 70 percent disabling for the period following April 30, 2002, and is also entitled to a temporary total 100 percent disability rating for his April 1993 hospitalization in excess of 21 days.  

The record includes a May 1986 VA examination, at which the Veteran reported being just a little depressed, and generally feeling like his normal self.  He indicated he felt his depression from service was precipitated by long hours of work on the ship and a breakup with a girlfriend.  On mental status evaluation, the Veteran was well groomed, displaying a normal range of affect, with no apparent depression or anxiety.  The examiner opined that the Veteran's adjustment reaction with depressed mood was almost in complete remission.  

Notwithstanding the May 1986 VA examination, on November 1987 Naval physical examination, the Veteran reported that since March 1986, he has experienced mood swings with the primary vector of depression, occurring at intervals of one to two months, lasting up to three weeks.  During the episodes, he suffered from dysphoria, difficulty making decisions, sleep disturbance, difficulty with concentration, self-deprecatory attitude, and occasional suicidal ideation.  The Veteran stated that he attempted to receive treatment with VA but was unsuccessful.  The Veteran related he had been employed part-time as a maintenance man.  The psychiatrist opined that the Veteran was unable to maintain steady employment, in part, because of his unpredictable mood.  On mental status evaluation, the Veteran was poorly groomed, oriented, with a high degree of anxiety and dysphoria.  His affect was diminished and constricted.  His mood was anxious and depressed.  His insight was fair.  The diagnosis was moderately severe major depression.  It was noted that the Veteran required continuous outpatient therapy.  

On March 1989 Naval physical examination, it was noted that the Veteran had been intermittently employed as a carpenter since the prior examination.  He also indicated he worked on fishing ships.  The psychiatrist opined that in spite of the Veteran's sporadic occupational activities, he does not have the capacity to take advantage of industrial opportunities consistent with his skills, and that it was unlikely that he could manage any but the most simple and self-directed occupational activities because of continuing psychological difficulties.  On mental status evaluation, the Veteran's affect was flat, yet his speech was organized and coherent.  He was not particularly depressed, he was well-groomed and his judgment was intact.  The staff psychiatrists opined that there was no change in the Veteran's condition since the last evaluation; that he continues to suffer from moderately severe depression, but that he probably would not benefit from outpatient psychotherapy.  

For the period from 1989 through 1993, there is an absence of treatment records to document the severity of the Veteran's major depressive disorder.  Beginning in January 1993, and proceeding through early 2004, Virginia Mason Clinic private treatment records reflect complaints of panic attacks and a history of a panic disorder.  From April 5, 1993 through April 30, 1993, the Veteran was hospitalized for his panic disorder.  Thereafter, treatment records show symptoms of panic attacks, dysphoria, anxiety, volatile outbursts, fatigue, isolation, suicidal ideation.  Notably, an April 1994 treatment record documented the Veteran's wife's complaint that he was full of "rage" and that she felt threatened, and obtained a restraining order.  

Following the treatment records from the Virginia Mason Clinic, there is again an absence of treatment.  Individual therapy sessions records from the Rehabilitation Hospital of the Cape and Islands (RHCI) and Psychiatric Center at Cape Cod Hospital dated between 2004 and 2006 reflect stable and improving symptoms dependent on his physical pain management.  See March 2005 RHCI note ("affect flat, content mildly impoverished"); February 2006 Psychiatric Center ("his mood varies with the amount of pain he is experiencing.").  

For the period from May 1, 2002 through March 12, 2008, the Veteran was not employed, as he was in receipt of Social Security Administration benefits due to multiple disabilities.  The Veteran's depression during this interval seems to have been stabilized, as GAF scores during this period ranged from 50 to 60, reflective of only serious to moderate impairment.  A May 2005 outpatient psychopharm evaluation noted a GAF score of 60, identifying that the Veteran "has had some reduction in the level of his symptoms with the current medications."  The examiner provided an Axis I diagnosis of Major Depressive Disorder "in partial remission" and noted that the Veteran had a "supportive wife" and had recently applied for vocational rehabilitation.  Insight and judgment were consistently found to be normal, his orientation was normal, and there was no evidence of hallucinations or delusions.  He was well-groomed, and his thought pattern/content was normal.  See, e.g., August 2004 Massachusetts Rehabilitation Commission Disability Determination Services report; May 2005 Psychiatric Center at Cape Cod Hospital report; March 2006 VA treatment record.  

The Veteran underwent private psychiatric evaluations in November 2013 and September 2016.  The Board notes that the private evaluation reports dated in November 2013 and September 2016, essentially concluded that the Veteran was totally disabled since his service discharge.  This, however, cannot be reasonably reconciled with the Veteran's post service gainful employment history prior to his physical injuries in 2002.  Therefore, these evaluation reports are not considered probative.  Regardless, following the 2002 injury, the September 2016 report addressed the attribution of depression to the Veteran's pain control, citing pertinent medical records and noting that the Veteran's 2002 workplace injury caused physical limitations which "complicated...his psychiatric symptoms consistent with severe Major Depressive Disorder."  Following the review of the record and an interview with the Veteran, the psychiatrist concluded that the Veteran "has remained profoundly impaired and totally disabled since 1986."  However, the Board finds that the rationale provided is not adequate to support this conclusion, as the medical evidence cited to in the report reflects symptoms of a severity, frequency, and duration indicative of a profound impairment, not total incapacitation.  The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that for the period from May 8, 1986 through March 13, 2008, the Veteran's service-connected major depressive disorder warrants a schedular rating of 70 percent, but no higher.  Specifically, under the criteria in effect prior to February 3, 1988, the Veteran's symptoms are consistent with pronounced impairment in the ability to obtain or retain employment, with serious impairment in the ability to establish and maintain effective or favorable relationships with people.  See November 1987 Naval physical examination report (opining the Veteran was unable to maintain steady employment, in part, because of his unpredictable mood (emphasis added)); see also March 1989 Naval physical examination report (opining the Veteran didn't have the capacity to take advantage of industrial opportunities consistent with his skills, and unlikely he could manage any but the most simple and self-directed occupational activities because of continuing psychological difficulties).  Moreover, the available treatment records show symptoms of volatile outbursts and that his wife obtained a restraining order against him because she felt threatened.  Such evidence is consistent with the criteria for 70 percent.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected major depressive disorder warrants a 100 percent schedular rating for the period from May 8, 1986 through March 13, 2008.  Notably, the Veteran married during this period, reflective of something entirely less than total social impairment.  Evidence obtained at this time also shows the Veteran secured employment as a master machinist, and with the attainment of that designation ("master"), it is clear he was capable of a diligent, focus in that line of work.  That skill, in turn, does not reflect totally incapacitating symptoms; complete or total industrial inadaptability; or total occupational impairment.  Moreover, despite the conclusions reached by the November 2013 and September 2016 private psychiatrists, the medical evidence of record overwhelmingly reflects symptomatology of a consistent frequency, severity and duration reflective of less than total incapacitation.  

III.  Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. §  4.29 . Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability. 38 C.F.R. §  4.29 (a).

As noted above, the record reflects that the Veteran was admitted into the Virginia Mason Clinic for panic disorder on April 5, 1993, and discharged on April 30, 1993.  
As the period of the Veteran's hospitalization for his service connected psychiatric disorder exceeds 21 days, the criteria have been met for a temporary total rating for this period.
ORDER

For the period on appeal, entitlement to schedular rating of 70 percent, but no higher, for the Veteran's psychiatric disability is granted.

Entitlement to a temporary total rating due to a hospitalization over 21 days, from April 5 1993 to April 30, 1993 for a service-connected condition is granted.  


REMAND

A remand is necessary for the issue of entitlement to a TDIU. 

The record is currently unclear as to the Veteran's employment history.  While the Veteran's psychiatric disorder did not cause total impairment for the period prior to March 2008, the Board observes that the Veteran now appears to claim that his employment during that time was due to a "protected environment."  See September 2016 Personal Statement ("My direct supervisor, who hired me around 1988 later became my father-in-law...treated [me] as his own son...around 1998 or 1999, my father-in-law retired...assigned a new supervisor I never got along with.")  The Board recognizes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

In light of the foregoing, clarification is required prior to the adjudication of a claim for TDIU.  As noted above and as reflected in the Veteran's November 2009 VA Form 21-8940, it is unclear as to when the Veteran's employment specifically began and ended under the alleged protection of a family member.  See November 2009 VA Form 21-8940 (Baader NAC...Dates of Employment...From "?").  The Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU claim and be requested to complete and return VA Form 21-8940.  The AOJ also should conduct any additional development deemed necessary for the adjudication of such claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue the Veteran notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) that advises him of what is needed to substantiate a claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to specifically include the specific start and end dates of his employment, and circumstances justifying the contention that his employment was within a "protected environment."

2. After undertaking any additional development as may become indicated, adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


